Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacqueline DiRamio on October 14, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1: A heat engine comprising: 
a compressor section configured to provide a flow of oxidizer to a combustion chamber; 
a fuel nozzle comprising a first injector and a second injector, wherein the fuel nozzle is configured to provide a first fuel flow to the combustion chamber through the first injector and a second fuel flow to the combustion chamber through the second injector; 
a fuel system configured to provide 
a controller configured to execute operations, the operations comprising: 
operating the compressor section to provide the flow of oxidizer at a first oxidizer flow condition to the combustion chamber; 
operating the fuel system at a first fuel flow condition, wherein the first fuel flow condition comprises a first fuel flow rate A of the first fuel flow through the first injector and a first fuel flow rate B of the second fuel flow through the second injector, and wherein the first fuel flow condition provides a fuel-oxidizer ratio at the combustion chamber comprising the first fuel flows the second fuel flow, and the flow of oxidizer, wherein the first fuel flow condition and the first oxidizer flow condition together correspond to a cruise operating condition; 
operating the fuel system at a second fuel flow condition, wherein the second fuel flow condition comprises a second fuel flow rate A of the first fuel flow through the first injector and a second fuel flow rate B of the second fuel flow through the second injector, wherein the second fuel flow rate A is greater than the first fuel flow rate A, and the second fuel flow rate B is less than the first fuel flow rate B, wherein the second fuel flow condition provides the fuel-oxidizer ratio at the combustion chamber
operating the fuel system at a third fuel flow condition after operating the fuel system at the second fuel flow condition, wherein the third fuel flow condition comprises a third fuel flow rate A of the first fuel flow through the first injector and a third fuel flow rate B of the second fuel 2Application No. 16/809,830Docket No.: 509195-US-1/146674.534220 Reply to Office Action of June 17, 2021 flow through the second injector, wherein the third fuel flow condition provides the fuel-oxidizer ratio at the combustion chamber, and the fuel-oxidizer ratio being equal at the first fuel flow condition, the second fuel flow condition, and the third fuel flow condition
Claim 11:  The heat engine of claim 1, the operations comprising: 
operating the fuel system at a fourth fuel flow condition, wherein the fourth fuel flow condition comprises a fourth fuel flow rate A of the first fuel flow through the first injector and a fourth fuel flow rate B of the second fuel flow through the second injector, and wherein the fourth fuel flow rate A is less than the first fuel flow rate A, and wherein the fourth fuel flow rate B is greater than the first fuel flow rate B, and wherein the fuel-oxidizer ratio at the combustion chamber is 
Claim 15: The heat engine of claim 11, the operations comprising: 
operating the fuel system at a fifth fuel flow condition after operating the fuel system at the fourth fuel flow condition, wherein the fifth fuel flow condition comprises a fifth fuel flow rate A of 4Application No. 16/809,830Docket No.: 509195-US-1/146674.534220 Reply to Office Action of June 17, 2021 the first fuel flow through the first injector and a fifth fuel flow rate B of the second fuel flow through the second injector, wherein the fuel-oxidizer ratio at the combustion chamber is 
Claim 21: The heat engine of claim 15, wherein the fifth fuel flow rate A is equal to one or more of the first fuel flow rate A and the third fuel flow rate A, and the fifth fuel flow rate B is equal to one or more of the first fuel flow rate B and the third fuel flow rate B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741